Rissone v Flanigen (2020 NY Slip Op 01772)





Rissone v Flanigen


2020 NY Slip Op 01772


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


218 CA 19-00737

[*1]ROBERT RISSONE AND DONNA RISSONE, PLAINTIFFS-APPELLANTS,
vDAVID FLANIGEN, JOHN P. GIEHL, JENNIFER E. FLANIGEN, HARBOR HILL SUBDIVISION ASSOCIATION, INC., AND BOARD OF DIRECTORS OF HARBOR HILL SUBDIVISION ASSOCIATION, INC., DEFENDANTS-RESPONDENTS. 


LACY KATZEN LLP, ROCHESTER (JOHN T. REFERMAT OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
KENNEY SHELTON LITPAK NOWAK LLP, JAMESVILLE (LAUREN M. MILLER OF COUNSEL), FOR DEFENDANT-RESPONDENT DAVID FLANIGEN.
UNDERBERG & KESSLER LLP, ROCHESTER (DAVID M. TANG OF COUNSEL), FOR DEFENDANTS-RESPONDENTS HARBOR HILL SUBDIVISION ASSOCIATION, INC. AND BOARD OF DIRECTORS OF HARBOR HILL. 

	Appeal from an order of the Supreme Court, Monroe County (Daniel J. Doyle, J.), entered February 13, 2019. The order, among other things, granted in part the motion of defendants Harbor Hill Subdivision Association, Inc. and Board of Directors of Harbor Hill Subdivision Association, Inc., for summary judgment, denied plaintiffs' cross motion to amend their complaint, and granted plaintiffs summary judgment on the cause of action for breach of contract. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court